DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Turong on 28-29 July, 2022. 
The application has been amended as follows: 
Cancel claims 2 and 5-9
In claim 1, at the end of the claim before the “.”, insert a new line. On the new line, insert --wherein the distal bendable section is covered by an outer skin and a bending rigidity of the outer skin is smaller than abending rigidity of a structure composed of the distal wire, the first bonding portion and the plurality of guide members of the distal bendable section--
In claim 10, on line 3, after “smaller than” insert --the bending rigidity of--
In claim 12, on line 1, delete “1” and insert –10--
Election/Restrictions
Claims 1, 3-4 and 10-14 are allowable. 
The restriction requirement among Species A-J as set forth in the Office action mailed on 26 June, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. However, as no pending claims are withdrawn, no claims are rejoined. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-4 and 10-14 are now allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a wire-driven manipulator comprising:
a first bending section comprising a plurality of guide members separated by gaps between adjacent guide members, and a first bonding part, 
a second bending section proximal to the first bending section, the second bending section comprising a plurality of guide members separated by gaps between adjacent guide members, and a second bonding part, 
a long flexible section proximal to the second bending section, 
a base proximal to the long flexible section, 
a distal wire having one end attached to the first bonding part, the distal wire inserted into the plurality of guide members of the first bending section, into the second bending section, and into the long bendable section, an other end of the distal wire at the base, 
a proximal wire having one end attached to the second bonding part, the proximal wire inserted into the plurality of guide members of the second bending section, into the long bendable section, and having an other end of the proximal wire at the base, the proximal wire not being inserted into the plurality of guide members of the first bending section, 
a drive unit configured to drive the proximal and distal wires, 
wherein the manipulator is configured such that the first bending section is bent by driving the distal wire, and the second bending section is bent by driving the proximal wire, and 
wherein the first bending section is covered by an outer skin and a bending rigidity of the outer skin is smaller than a bending rigidity of a structure composed of the distal wire, the first bonding part and the plurality of guide members of the first bending section. 
Naito et. al. (US PGPUB 2009/0326325) teaches the above except for that the first bending section is covered by an outer skin and a bending rigidity of the outer skin is smaller than a bending rigidity of a structure composed of the distal wire, the first bonding part and the plurality of guide members of the first bending section. 

Adachi et al. (USPN 5,531,664) teaches a wire-driven manipulator with a first bending portion, long flexible section, distal wire and drive unit as set forth above. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795